VENTERS, J.,
dissents by separate opinion:
I respectfully dissent. The Majority misconstrues Nurse Wilcox’s pretrial deposition testimony and that misconstruction leads to its erroneous conclusion that the trial court properly excluded the proffered testimony of Nurse Mileski, Dr. Richard Sweet, and Dr. Steven Savage about the meaning of Dr. Bunch’s written order to Nurse Wilcox to “have [the antibiotic] prepared for infusion at the time of cord, clamping.” It is important to recognize the precise issue in dispute to ascertain the relevance of the proffered testimony.
There is no dispute that the failure to administer to Mrs. Tucker a prophylactic antibiotic during her c-section was medical malpractice by someone. There is no dispute that Dr. Bunch alone had the professional duty to order the administration of the antibiotic. There is no dispute that Dr. Bunch’s only claim to compliance with that duty was the written order noted above, which was referred to in the record as “Order 11.” There is no dispute that the antibiotic was not given, and that Mrs. Tucker died. The issue was who, among the medical professionals present during the surgery was supposed to initiate the giving of the antibiotic. Not I said Dr. Bunch; not I said Dr. Savage, the attending anesthesiologist.2 Not I said Nurse Wilcox, at least in her pretrial deposition.
What Order 11 meant to Nurse Wilcox was extremely relevant. Wilcox was an experience obstetrical nurse but she had never before worked a c-section procedure with Dr. Bunch. Mrs. Tucker’s c-section was the first time Wilcox stood in as the charge nurse for Dr. Bunch. Some doctors, Wilcox explained, gave standing orders directing the nurse to initiate the process of administering the antibiotic, but other doctors preferred that the nurse merely have it available and ready to administer when the drug was called for. In her deposition testimony, Wilcox insisted that Dr. Bunch’s Order 11 was of the latter *279type. She vigorously denied that Dr. Bunch’s order required her to do anything other than to have the antibiotic “prepared for infusion.” Wilcox steadfastly asserted that the antibiotic was ready. “It’s not my duty,” she proclaimed, “to make sure [the antibiotics] are given. It’s my duty to make sure, as the order says, that [the antibiotic] is there on the unit ready to give. I don’t actually give it.”
But, at trial, Wilcox reversed course and testified that Dr. Bunch’s order did indeed mean that Wilcox was expected to initiate the giving of the antibiotic, not merely to have it “prepared for infusion.” So, which was correct? Had Wilcox been ordered to administer that antibiotic at cord clamping without further discussion? Of course, as the Majority notes, it is always the anesthesiologist that physically infuses the drug by putting it into the patient’s IV port. But the issue here is who was supposed to initiate that process? Who actually was supposed to say, in words or gestures, “Here is the Cefotan, Doctor;” or “Hand me the Cefotan, Nurse?” Before trial, everyone including Wilcox disclaimed that responsibility and said it belonged to someone else.
If the pretrial deposition testimony was truthful, then Order 11 did not satisfy Dr. Bunch’s duty to order the giving of the antibiotic. Wilcox’s pretrial testimony is certainly consistent with the curious notation that Dr. Bunch made on the medical record within hours of Mrs. Tucker’s death. Dr. Bunch wrote: “Because of her Penicillin allergy and our routine drug for antibiotic prophylaxis [for c-section patients] is Cefotan, opted not to give her perioperative prophylactic antibiotic[.]” Despite her denial, that notation was strong evidence that Dr. Bunch had “opted” not to use the antibiotic and it supported Wilcox’s pretrial statement that Dr. Bunch’s order did not direct Wilcox to give the antibiotic. As additional supporting evidence, Appellant’s proffered the testimony of the three medical experts to address the question of the meaning of Order 11.
Because Nurse Wilcox gave two different versions of what the order meant to her, it became relevant to establish that an obstetrical nurse who, like Wilcox, was not familiar with Dr Bunch’s practice and expectations, would regard Order 11 as a “prepare only” order, directing her only to have the antibiotic ready and available for when it was called for. Such testimony was relevant because of its propensity to show that Wilcox’s honest understanding of the order was as she claimed in her deposition, not as she stated it during the trial. It tended to confirm the accuracy of Wilcox’s original claim that she had not been told to initiate the giving of the drug.
If, as Dr. Bunch claimed, and Wilcox claimed in her trial testimony, Order 11 was an unequivocal command of Dr. Bunch for Wilcox to initiate the process of giving the antibiotic, why in the world would Dr. Bunch note in the post-mortem record that she (or someone) had “opted” not to order the antibiotic? Each of Appellant’s proffered experts had testimony that was relevant and highly probative on that critical point. The three experts proffered by Appellant tended to prove the reasonableness of Wilcox’s pretrial interpretation of Order 11, and thereby each witness gave credence to the Appellant’s position that Order 11 did not order Wilcox to initiate the giving of the antibiotic. The trial court’s failure to admit that evidence was error, and this Court should reverse it. Accordingly, I dissent.
SCHRODER and SCOTT, JJ., join.

. There was no allegation in this case that Dr. Savage violated any standard of care.